Citation Nr: 1225560	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  The Board acknowledges that additional VA medical records were associated with the Veteran's Virtual VA file, but that these records are not pertinent to the issues before the Board, and as such, RO review before adjudication is not required.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran served as a helicopter repairman during military service in the U.S. Army , and was exposed to such acoustic trauma as aircraft engines and artillery during his service.  

2.  There is competent medical evidence of record indicating that the Veteran has bilateral hearing loss disability according to VA standards, which is causally related to his military service.

3.  The Veteran's tinnitus is causally related to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active military service and service connection for this disability is warranted.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1-2, 3.156(a), 3.159, 3.326(a) (2011).  As the claims have been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Legal Criteria

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a helicopter repairman.  According to the Veteran, he had in-service noise exposure due to working on engines without proper hearing protection, as well as during additional duties as assigned, such as work as a gunner and coming under fire on base in Vietnam.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his May 2009 VA audiological examination and private March 2011 evaluation confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at the VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at 3000 and 4000 Hertz in the both ears.

The Board acknowledges that the Veteran had auditory thresholds of 35 decibels at 4000 Hertz in his right ear at entrance, but that he had normal hearing bilaterally at his discharge from active service.  The Board also acknowledges that the May 2009 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service, as the Veteran had normal hearing at discharge; the VA examiner found that the etiology of the Veteran's hearing loss was not likely to be related to the Veteran's service.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based the opinion on the absence of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss; the Board points out that the VA audiological examiner conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  Additionally, the March 2011 private audiologist found that the Veteran's hearing loss was consistent with a history of noise exposure, as described by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the May 2009 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that Veteran had noise exposure during his period of service, including acoustic trauma due to engines, but gave the rather ambiguous opinion that it was "less likely as not" that any hearing loss the Veteran may be experiencing is a result of in-service noise exposure because the Veteran's audiometric testing at separation was normal.  Nonetheless, the Veteran consistently and credibly contended that in-service noise exposure caused his bilateral hearing loss and that it has been continuing to the present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the examiner's negative opinion regarding hearing loss was apparently based on an erroneous assumption that service connection for this condition required a documentary showing of hearing loss in service.  Simply put, had the VA examiner known that such a documentary showing was not required, the Board believes that the VA examiner would have opined a relationship between both tinnitus and hearing loss, and the Veteran's period of active service.  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of both chronicity and continuing disability.  The competent and credible medical evidence of record therefore supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at the May 2009 VA audiology examination and the March 2011 private audiological evaluation.  As previously discussed, the Veteran's training and service is consistent with noise exposure; furthermore, the VA examiner found that the Veteran's tinnitus was related to his bilateral hearing loss.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral tinnitus is granted.  



______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


